Title: Alexander Garrett to James Madison, 3 August 1829
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                 3d. Augt. 1829.
                            
                        
                        
                        Annexed I send for your approval my check on the President & Directors of the Literary Fund, for
                            five thousand dollars, being the last of the present years annuity Mr. Brockenbrough, advises me that a part of it will
                            soon be wanted. Most Respectfully Your Obt. Servt.
                        
                        
                            Alex Garrett B UVa.
                                
                            
                        
                    